     Case 3:20-cv-00300-MMD-WGC Document 13 Filed 07/30/21 Page 1 of 3



1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
8                                                   ***
9      MATTHEW RAMIREZ,                                      Case No. 3:20-cv-00300-MMD-WGC
10                                          Plaintiff,                    ORDER
                v.
11
       WILLIAM GITTERE, et al.,
12
                                       Defendants.
13

14
               This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
15
      1983 by a person in the custody of the Nevada Department of Corrections. Plaintiff has
16
      submitted an application to proceed in forma pauperis. (ECF No. 1). Based on the
17
      financial information provided, the Court finds that Plaintiff is unable to prepay the full
18
      filing fee in this matter.
19
               The Court imposed a 90-day stay on June 1, 2021, and the Court entered a
20
      subsequent order in which the parties were assigned to mediation by a court-appointed
21
      mediator. (ECF Nos. 7, 9). However, the Court has granted the motion to exclude this
22
      case from mediation. (ECF No. 12). This case therefore will return to the normal litigation
23
      track.
24
               For the foregoing reasons, IT IS ORDERED that:
25
               1.    Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is
26
      GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In
27

28

                                                         1
     Case 3:20-cv-00300-MMD-WGC Document 13 Filed 07/30/21 Page 2 of 3



1     the event that this action is dismissed, the full filing fee must still be paid pursuant to 28

2     U.S.C. § 1915(b)(2).

3            2.     The movant herein is permitted to maintain this action to conclusion without

4     the necessity of prepayment of any additional fees or costs or the giving of security

5     therefor.

6            3.     Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections

7     shall pay to the Clerk of the United States District Court, District of Nevada, 20% of the

8     preceding month’s deposits from Plaintiff’s account (Matthew Ramirez, # 1034804), in

9     the months that the account exceeds $10.00, until the full $350.00 filing fee has been

10    paid for this action. The Clerk of the Court shall SEND a copy of this order to the

11    Finance Division of the Clerk’s Office. The Clerk of the Court shall also SEND a copy of

12    this order to the attention of the Chief of Inmate Services for the Nevada Department of

13    Corrections, P.O. Box 7011, Carson City, NV 89702.

14           4.     The Clerk of the Court shall electronically SERVE a copy of this order and

15    a copy of Plaintiff’s complaint (ECF No. 6) on the Office of the Attorney General of the

16    State of Nevada by adding the Attorney General of the State of Nevada to the docket

17    sheet. This does not indicate acceptance of service.

18           5.     Service must be perfected within ninety (90) days from the date of this order

19    pursuant to Fed. R. Civ. P. 4(m).

20           6.     Subject to the findings of the screening order (ECF No. 5), within twenty-

21    one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

22    notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

23    accepts service; (b) the names of the defendants for whom it does not accept service,

24    and (c) the names of the defendants for whom it is filing the last-known-address

25    information under seal. As to any of the named defendants for whom the Attorney

26    General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

27    the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

28

                                                    2
     Case 3:20-cv-00300-MMD-WGC Document 13 Filed 07/30/21 Page 3 of 3



1     information. If the last known address of the defendant(s) is a post office box, the Attorney

2     General's Office shall attempt to obtain and provide the last known physical address(es).

3            7.     If service cannot be accepted for any of the named defendant(s), Plaintiff

4     shall file a motion identifying the unserved defendant(s), requesting issuance of a

5     summons, and specifying a full name and address for the defendant(s).               For the

6     defendant(s) as to which the Attorney General has not provided last-known-address

7     information, Plaintiff shall provide the full name and address for the defendant(s).

8            8.     If the Attorney General accepts service of process for any named

9     defendant(s), such defendant(s) shall file and serve an answer or other response to the

10    complaint within sixty (60) days from the date of this order.

11           9.     Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has

12    been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

13    document submitted for consideration by the Court. Plaintiff shall include with the original

14    document submitted for filing a certificate stating the date that a true and correct copy of

15    the document was mailed or electronically filed to the defendants or counsel for the

16    defendants. If counsel has entered a notice of appearance, Plaintiff shall direct service

17    to the individual attorney named in the notice of appearance, at the physical or electronic

18    address stated therein. The Court may disregard any document received by a district

19    judge or magistrate judge which has not been filed with the Clerk, and any document

20    received by a district judge, magistrate judge, or the Clerk which fails to include a

21    certificate showing proper service.

22           10.    This case is no longer stayed.

23
             DATED: July 30, 2021.
24

25
                                                UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                   3
